The Vice-Chancellor:
The bill charges ill-treatment, by turning the wife out of doors. It appears that the husband caused a notice to be served upon the wife warning her not to enter his house. These parties have brought up a family; and nothing appears to have occurred for some' years. But now the wife, who files the bill, has become grossly intemperate—is a common drunkard. This plainly appears from the opposing affidavits. I do not consider it correct, on the part of the husband, to have served the notice he has done. Still, I cannot overlook the drunkenness of the wife. It may not be safe to entrust her with money for board, because she may apply it to a very different purpose ; and it may be that the two dollars a week allowed by the husband is sufficient tinder the circumstances.
*492Let a reference be had to Master Cambreleng, to ascertain whether two dollars a week is a suitable allowance or what sum is proper to be advanced for the support of the complainant pending this suit; and whether she is tit to be entrusted with the money and would be likely to make a proper use of it for her support. All further directions—including the question of an advance to her solicitor—are reserved until the coming in of the report.